Case 1:18-cv-21334-MGC Document 40 Entered on FLSD Docket 03/29/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-21334-Civ-COOKE/GOODMAN

  ESTHER COLLAR,

         Plaintiff,

  vs.

  MICHAEL B. WILSON, WENDY RIVERA,
  HENRY ELLIS, PAMELA STOCKTON,
  L. WILLIAMS, CARLOS USEGUEDA,
  JUAN MIRANDA and HUD MIAMI,

        Defendants.
  _______________________________________/
                        ORDER GRANTING MOTION TO DISMISS
         THIS MATTER is before me on the Motion to Dismiss and to Transfer Venue filed
  by Defendants Michael Wilson and Lacary Williams (“Motion”) (ECF No. 28). The Motion
  is fully briefed and ripe for review. For the reasons stated herein, the Motion is granted.

                                       I. BACKGROUND
         Plaintiff was terminated from the Section 8 housing program on July 31, 2015. ECF
  No. 1-2, at p. 29. On October 20, 2015, Plaintiff filed an administrative complaint with the
  United States Department of Housing and Urban Development (“HUD”). Id. at p. 24. That
  agency dismissed Plaintiff’s complaint on April 4, 2016. Id. at pp. 30–31. Exactly two years
  later, on April 4, 2018, Plaintiff filed the Complaint in this case. ECF No. 1. On April 20,
  2018, Plaintiff filed her Amended Complaint. ECF No. 6.
         Liberally construing her pro se pleadings, see, e.g., Erickson v. Pardus, 551 U.S. 89, 94
  (2007), it appears that Plaintiff seeks to assert the same claims here that she brought in the
  prior HUD proceedings. See generally ECF No. 6. Those claims were summarized as follows,
  in a document issued by HUD at the close of the proceedings:
         Complainant Esther Collar . . . alleg[es] violations of the Fair Housing Act
         . . . based on national origin. Specifically, Complainant alleges that . . . [the]
         Orlando Housing Authority and Lacary Williams . . . discriminated against
         her by ignoring her request to port [i.e., move] to Miami from Orlando, falsely
         accusing her of not reporting the departure of members of her household to
                                                 1
Case 1:18-cv-21334-MGC Document 40 Entered on FLSD Docket 03/29/2019 Page 2 of 3



         Miami, refusing to allow her son to translate during critical hearings at the
         housing authority, and terminating her housing assistance based on her
         national original (Cuban).
  ECF No. 1-2, at p. 24.
         Defendants Michael Wilson and Lacary Williams move to dismiss the instant action
  on a variety of grounds. See generally ECF No. 28. “First and foremost,” they argue that
  “Plaintiff’s claims are barred by the relevant statute of limitations.” Id. at p. 4.

                                     II. LEGAL STANDARDS
         The Fair Housing Act makes it unlawful to “make unavailable or deny[] a dwelling to
  any person because of race, color, religion, sex, familial status, or national origin.” 42 U.S.C.
  § 3604(a). The Act likewise makes it unlawful “[t]o discriminate against any person in the
  terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services
  or facilities in connection therewith, because of race, color, religion, sex, familial status, or
  national origin.” 42 U.S.C. § 3604(b).
         Under the Act, “[a]n aggrieved person may commence a civil action in an appropriate
  United States district court or State court not later than 2 years after the occurrence or the
  termination of an alleged discriminatory housing practice[.]” 42 U.S.C. § 3613(a)(1)(A).
  “The computation of such 2-year period shall not include any time during which an
  administrative proceeding . . . was pending with respect to a complaint or charge . . . based
  upon such discriminatory housing practice.” 42 U.S.C. § 3613(a)(1)(B).

                                         III. DISCUSSION
         Plaintiff was terminated from the Section 8 program on July 31, 2015. ECF No. 1-2,
  at p. 29. Eighty-one days later, on October 20, 2015, Plaintiff filed her administrative
  complaint with HUD. Id. at p. 24. Plaintiff’s administrative complaint remained pending for
  approximately five and one-half months, id. at p. 31, a period that is “not include[d]” in
  calculating the two-year limitations period under the Fair Housing Act. 42 U.S.C. §
  3613(a)(1)(B). Plaintiff’s administrative complaint was ultimately dismissed on April 4, 2016.
  ECF No. 1-2, at pp. 30–31. Exactly two years later, on April 4, 2018, Plaintiff filed the
  Complaint in this case. ECF No. 1.
         Thus, excluding the period when Plaintiff’s administrative complaint was pending
  before HUD, a total of two years and 81 days elapsed between “the occurrence or the

                                                   2
Case 1:18-cv-21334-MGC Document 40 Entered on FLSD Docket 03/29/2019 Page 3 of 3



  termination of [the] alleged discriminatory housing practice” and Plaintiff’s initiation of this
  civil action. 42 U.S.C. § 3613(a)(1)(A). Plaintiff’s claims are therefore time-barred, and this
  case must be dismissed. See, e.g., Allen v. Hous. Auth. of City of Auburn, 638 F. App’x 825, 826
  (11th Cir. 2015) (case properly dismissed where plaintiff’s claims, based on termination from
  Section 8 housing, were barred by two-year limitations period under § 3613(a)(1)).
         Because the Court agrees with Defendants Michael Wilson and Lacary Williams that
  the case must be dismissed on statute of limitations grounds, the Court need not reach the
  other arguments raised in their Motion.

                                       IV. CONCLUSION
         Accordingly, it is hereby ORDERED and ADJUDGED that the Motion to Dismiss
  and to Transfer Venue filed by Defendants Michael Wilson and Lacary Williams (ECF No.
  28) is GRANTED. This case is DISMISSED with prejudice. The Clerk of Court shall
  CLOSE this case. All pending motions, if any, are DENIED as moot.
         DONE and ORDERED in Chambers, Miami, Florida, this 29th day of March 2019.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                                3
